Citation Nr: 1114079	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  09-00 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a left foot disorder.

2.  Entitlement to service connection for a right foot disorder. 

3.  Entitlement to service connection for a left ankle disorder. 

4.  Entitlement to service connection for a right ankle disorder. 

5.  Entitlement to service connection for a bilateral hip disorder. 

6.  Entitlement to service connection for a bilateral knee disorder. 

(The issue of entitlement to service connection for a back disability, to include degenerative changes of the thoracic and lumbar spine, is the subject of a separate appellate decision.)



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his son.


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from November 1954 to October 1957.  This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2006 and August 2007 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

In June 2009, the Veteran testified at a hearing before a Veterans Law Judge (VLJ) at the RO.  The Veteran also testified before a hearing officer at the RO in November 2007.  Transcripts of the hearings are of record.

The Board remanded the Veteran's case for further action by the originating agency in January 2010.  The case has now returned to the Board for further appellate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the January 2010 remand, the Board ordered that the Veteran should be provided a VA examination to determine the nature and etiology of the disabilities on appeal. The Board specifically ordered that a VA physician, after examining the Veteran and reviewing the claims file, should determine whether the Veteran's degenerative joint disease of both feet, degenerative changes of the right hip, and any current disabilities of the ankles, left hip, and knees were at least as likely as not related to the Veteran's active duty service.  The Board's remand also noted that service records verified the Veteran's participation in multiple parachute jumps.

The Veteran was provided a VA examination in April 2010 in response to the Board's remand.  Unfortunately, the examination does not comply with the Board's remand instructions.  While the examiner physically examined the Veteran and reviewed the claims file, no medical opinions were provided.  The VA examiner merely noted that the examination of the Veteran's hips, knees, ankles, and feet was normal and did not provide any of the requested medical opinions, despite the confirmed diagnoses of degenerative changes of the feet and right hip in the claims file.  

The Board regrets further delay in this case, but as an adequate VA examination was not provided, the case must again be remanded.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, upon remand, the Veteran should be provided another VA orthopedic examination to include medical opinions addressing the etiology of the claimed disabilities. 

The January 2010 remand also ordered that the RO/AMC should contact the Veteran and advise him that the VLJ who conducted his June 2009 hearing was no longer employed at the Board.  The Veteran is entitled to another hearing before a VLJ who will participate in the final determination of his case, should he so desire.  38 C.F.R. § 20.707.  The Board sent the Veteran a letter in January 2011 notifying him of the above, but only received a response from the attorney who represents the Veteran on the issue of entitlement to service connection for a low back disability.  The Veteran has not indicated whether he wishes another hearing with respect to the other six service connection issues on appeal, and in any event, the AOJ was instructed to notify the Veteran regarding his hearing options and this action was not taken.  Therefore, the Veteran should again be provided the opportunity to request a hearing before the Board regarding the claims addressed in this remand.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Afford the Veteran a VA orthopedic examination with a physician to determine the nature and etiology of the claimed conditions.  The Veteran's claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.  The record should also reflect that the examination was conducted by a physician.

All tests and studies deemed necessary by the examiner should be performed.  The examiner should determine whether the Veteran has any current disabilities of the left foot, right foot, left ankle, right ankle, bilateral hips, and bilateral knees.  The record already establishes that the Veteran has been diagnosed with degenerative joint disease of the bilateral feet and degenerative changes of the right hip. 

Then, based on a review of the claims file, including the service treatment records documenting the Veteran's history of multiple parachute jumps, the examiner is requested to offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the Veteran's degenerative joint disease of the feet, degenerative changes of the right hip - and any other diagnosed orthopedic disorders of the left foot, right foot, left ankle, right ankle, bilateral hips, and bilateral knees - are etiologically related to any incident of the Veteran's active duty service, to include his history of multiple parachute jumps. 

A complete rationale should be provided for all expressed opinions.

2.  Contact the Veteran and advise him that the VLJ who conducted the June 2009 hearing at the RO is no longer employed at the BVA and that a transcript of that hearing is associated with his claims file.  He should also be advised that since the VLJ who conducted the hearing will not be able to participate in the final determination of the claims that he is entitled to another hearing before the Board, should he so desire.  See 38 C.F.R. § 20.707.  The Veteran should be further advised of the types of BVA hearings available to him and be requested to indicate whether he desires a second BVA hearing, and if so, the type of hearing desired.

3.  Readjudicate the claims on appeal.  If the benefits sought on appeal are not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


